Opinion of the Court
ROBERT E. Quinn, Chief Judge:
The accused contends that his conviction for larceny must be reversed because counsel appointed to represent him during the Article 32 investigation was not qualified under Article 27(b), Uniform Code of Military Justice, 10 USC § 827. However, no objection to the pretrial proceedings was made at the trial; appointed defense counsel expressly indicated that he was “prepared to go to trial”; and no matter considered in the investigation was admitted in evidence at the trial. Under the circumstances, the defect in the preliminary proceedings does not require setting aside an otherwise valid conviction. United States v Mickel, 9 USCMA 324, 26 CMR 104.
The decision of the board of review is affirmed.
Judges Latimer and Ferguson concur.